Citation Nr: 0638019	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-12 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits in excess of $2,437.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the cause of the veteran's death.  In November 2005, the RO 
awarded accrued benefits in the amount of $2,437.  The 
appellant has disagreed with the amount of that 
determination.  

The issue of entitlement to accrued benefits in excess of 
$2,437 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals of cold injury to the right lower 
extremity, rated as 20 percent disabling; residuals of cold 
injury to the left lower extremity, rated as 20 percent 
disabling; and moderate shrapnel wound of Muscle Group XIII, 
right thigh, rated as 10 percent disabling; the combined 
rating was 50 percent disabling.  

2.  The Certificate of Death reflects that the veteran died 
at the age of 86 in November 2002.  The immediate cause of 
death was congestive heart failure due to atrial fibrillation 
due to chronic lymphocytic leukemia (CLL).  There were no 
significant conditions contributing to death.




3.  Heart disease and CLL were not manifest during service 
nor was heart disease or leukemia manifest within one year of 
separation; competent medical evidence does not show that 
heart disease to include congestive heart failure was 
attributable to service or that CLL was attributable to 
service.

4.  The veteran's service-connected residuals of cold injury 
to the right lower extremity, residuals of cold injury to the 
left lower extremity, and moderate shrapnel wound of Muscle 
Group XIII of the right thigh, were not the immediate or 
underlying cause of the veteran's death, and were not 
etiologically related to the cause of death; the veteran's 
service-connected residuals of cold injury to the right lower 
extremity, residuals of cold injury to the left lower 
extremity, and moderate shrapnel wound of Muscle Group XIII 
of the right thigh, did not contribute substantially or 
materially to cause the veteran's death and they were not of 
such severity that they resulted in debilitating effects and 
a general impairment of health to an extent that rendered the 
veteran materially less capable of resisting the effects of 
other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303. 3.304, 3.307, 3.309, 3.312 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate effective date to be assigned 
are rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including cardiovascular disease or leukemia, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  CLL is not a presumptive disorder.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

At the time of the veteran's death, service connection was in 
effect for residuals of cold injury to the right lower 
extremity, rated as 20 percent disabling; residuals of cold 
injury to the left lower extremity, rated as 20 percent 
disabling; and moderate shrapnel wound of Muscle Group XIII, 
right thigh, rated as 10 percent disabling.  The combined 
rating was 50 percent disabling.  

The Certificate of Death reflects that the veteran died at 
the age of 86 in November 2002.  The immediate cause of death 
was congestive heart failure (reported approximate interval 
between onset and death of a few months) due to atrial 
fibrillation (reported approximate interval between onset and 
death of months) due to CLL (reported approximate interval 
between onset and death of a year).  There were no reported 
significant conditions contributing to death.

The service medical records do not show complaints, findings, 
treatment, or diagnosis of heart disease or injury.  Heart 
disease was not manifest during service.  CLL was not 
manifest during service.  The discharge examination indicated 
that the cardiovascular system was normal.  Neither heart 
disease nor CLL were diagnosed, and neither disease was 
manifest within one year of separation.  There is no 
competent medical evidence which establishes, or even 
suggests, a nexus between service and post-service diagnoses 
of heart disease to include congestive heart failure and/or 
CLL.  Competent medical does not show that post-service 
diagnoses of heart disease to include congestive heart 
failure and/or CLL were related to service or that heart 
disease or leukemia were manifest within one year of the 
veteran's separation from service.  

Thus, there is no nexus between the veteran's cause of death 
from congestive heart failure due to atrial fibrillation due 
to CLL and service.

It is also the appellant's contention that the veteran's 
service-connected cold injuries resulted in poor circulation 
and the veteran's heart had to work too hard to keep the 
circulation going to his feet which in turn negatively 
affected his heart.  Thus, it is argued that the veteran's 
service-connected cold injuries caused or contributed 
substantially or materially to cause the veteran's death 
because they were of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death, 
particularly heart disease.  The appellant and her 
representative, as lay persons, have not been shown to be 
capable of making medical conclusions; thus, their statements 
regarding causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran's combined rating prior to death was 50 percent.  
However, prior to death, the veteran was having considerable 
medical problems other than his shrapnel wound and cold 
injuries.  The record reflects that a November 2002 private 
report included the following diagnoses: failure to thrive; 
congestive heart failure, probably due to a combination of 
atrial fibrillation and severe mitral regurgitation; chronic 
atrial fibrillation; severe mitral regurgitation; pulmonary 
hypertension; chronic myelogenous leukemia; possible 
dementia; advanced elderly status; renal insufficiency; and 
hypoxemia.  Although the appellant contends that a physician 
verbally told her that "it was no wonder that the veteran 
was having heart problems and was so short of breath, because 
his heart had to work so very hard just to keep the 
circulation going in his lower extremities for all those 
years," the record does not support this statement.  The 
physician who she purports made this statement performed a 
May 2005 VA examination.  However, the medical report of this 
examination is negative for any such medical conclusion.  
There is no other medical statement to this effect.  The 
appellant was provided the opportunity to submit supporting 
evidence, but she did not do so.  

Rather, the medical evidence reflects that the veteran had an 
extensive history of heart problems and had previously 
undergone coronary artery bypass surgery.  The November 2002 
noted that the veteran had several coronary artery disease 
risk factors.  The listed factors were age and male gender, 
history of coronary artery disease, status post coronary 
artery bypass surgery.  The veteran's cold injuries were not 
listed among the risk factors.  

Thus, the Board concludes that the record does not show that 
the veteran's service-connected disabilities were the 
immediate or underlying cause of the veteran's death, or that 
such disabilities were etiologically related to the cause of 
death.  Furthermore, the record does not show that the fatal 
disease processes were manifest during service or that either 
heart disease or leukemia was manifest within one year of 
separation.  

The veteran's service-connected residuals of cold injury to 
the right lower extremity, residuals of cold injury to the 
left lower extremity, and moderate shrapnel wound of Muscle 
Group XIII of the right thigh, did not contribute 
substantially or materially to cause the veteran's death and 
were not of such severity that they resulted in debilitating 
effects and a general impairment of health to an extent that 
rendered the veteran materially less capable of resisting the 
effects of other disease causing death.  The appellant's 
assertions are unsupported by competent evidence and do not 
serve as a basis to allow the claim.

The Board recognizes that the veteran was wounded in combat 
and received the Purple Heart.  However, the record does not 
contain competent evidence linking the veteran's death to his 
military service.  As such, the Board concludes that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

As noted in the introductory portion of this decision, the 
appellant has submitted a notice of disagreement as to the 
issue of entitlement to accrued benefits in excess of $2,437.  
As such, a statement of the case must be issued.  The failure 
to issue a statement of the case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).  In addition, a VCAA letter which complies with 
Dingess/Hartman should also be sent to the appellant.  

Accordingly, this matter is REMANDED for the following 
actions:

The appellant should be sent a statement of 
the case as to the issues of entitlement to 
accrued benefits in excess of $2,437 in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the appellant 
perfects her appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


